(Rev. 1/18) Petition for Admission Pro Hac Vice

IN THE UNITED STATES DISTRICT COURT FOR
THE WESTERN DISTRICT OF MISSOURI

PETITION FOR ADMISSION PRO HAC VICE
Affidavit of Movant

], Jason N.W. Plowman , an active member in good standing of the Bar of the United States
District Court for the Western District of Missouri, request that this court admit pro hac vice,
Patrick R. Duffey , an attorney admitted to practice in a United States District Court, but not admitted to the
Bar of this court, who will be counsel for the Defendants , in the case(s) listed below. I am aware that the
local rules of this court require that I participate in the preparation and presentation of said case(s), and that I accept
service of all papers served. I also understand and agree that if the admittee does not sign up to receive CM/ECF filings, I
will be responsible for notifying the admittee of all papers served by CM/ECF.

 

 

 

 

 

 

 

 

/s/ Jason N.W. Plowman 67495

Signature of Movant/Attorney MO Bar Number

July 9, 2021 Polsinelli PC

Date Address

816.416.0703 900 W. 48th Place, Suite 900
Phone

Kansas City, MO 64112

 

Affidavit of Proposed Admittee

 

 

|,_Patrick R. Duffey , certify that I reside outside the
boundaries of the Western District of Missouri and I am not admitted to the Bar of this court. I am a member in good
standing in the state(s) of Illinois and the United States District Court(s) of
the Northern District of Illinois . (Attach additional page if necessary.)

 

Pursuant to Local Rule 83.5(h), I certify I am a member in good standing in all bars of which I am a member. I
understand that if this court grants me admission pro hac vice, the movant bringing this motion must participate in the
preparation and presentation of the matters listed below, and must accept service of all papers served. I am aware that I
can register to receive CM/ECF filings. I understand and agree that should I choose not to register for CM/ECF, I will
arrange with movant to keep me advised of papers served and filed in this case.

 

 

 

 

 

 

 

 

Case Number(s): Case Title(s)
5:20-cv-06067-SRB Lipari-Williams, et al. v. Penn National Gaming, Inc., et al.
e “ ae Nr ———
. f - moog \ aoe
Date: July 9, 2021 Signature: 7 ——e a Ps Ce
a end
State Bar of Residence & Bar Number: Address: Morgan, Lewis & Bocki LP

 

Illinois - 6320558

 

110 N. Wacker, Suite 2800, Chicago, IL 60606

 

Phone: 312.324.1000 Email: patrick.duffey@morganlewis.com

Pursuant to WDMO Local Rule 83.5(h) a fee of $100 is required for each case in which the attorney is seeking
admittance.

Case 5:20-cv-06067-SRB Document 73 Filed 07/09/21 Page 1of1
